Title: Enclosure: Elisha Colt to John Chester, 20 August 1791
From: Colt, Elisha
To: Chester, John



Hartford August 20th. 1791
Sir

In answer to you favour of 16th. Inst on the subject of the Woolen Manufacture established in this place, I am now to observe, that the Business commenced in June 1788 with a Capital of £1280. raised by Subscription in shares of Ten pounds each. The first season we purchased about Seven thousand pounds of Wool, and such Implements as were of prime necessity in carrying on the Business, which was managed by an Agent in behalf of the Company; This was meant as an essay only, to determin if this Branch of Manufactures could be made profitable in this Country. We were at that period not only totally unacquainted with the various parts or subdivisions of the Labour; but equally destitute of every kind of machinery and Labourers for executing such a project. But the news of this infant attempt to establish so usefull a manufacture soon collected a number of Workmen about us, who had been bred to different branches of the Woolen & Worsted Business in England. These were chiefly old Soldiers who had deserted the British Army, or having been taken prisoners during the late War, remained in the Country. From these men we have acquired some usefull Knowledge, tho at a dear rate; as every one had some project to his own to propose, or improvement to make in the various Implements &c. used in our Business, but none of them had a sufficient mechanical Knouledge to give proper directions, or make themselves understood by our mechanicks: of course we expended considerable Sums from which we received no manner of Benefit. We have had to struggle with every kind of embarrassment which can attend the setting up a new Business; either from the Ignorance, the Knavery or the fickleness of the workmen; the high price of materials; the smallness of our Capital, and the prejudices of the Community against home made Cloths, and the interested views and Jealousy of the British Factors and agents in this Country. So much of our small Capital was Consumed in building our works & procuring the necessary Implements for carrying on our Business (as there was not a single Loom in the Country in which a piece of Broad Cloth could be wove; nor a pair of Stocks in which it could be fulled, or a board on which it could be sheared &c.) that the proprietors found it absolutely necessary to enlarge their Stock. This was done, the second season, by new Subscriptions by which our Capital was raised to Two thousand eight hundred pounds. Notwithstanding our Stock was more than doubled, we found ourselves, last fall, so cramped in our Business, by losses and improvident bargains, and by having so large a part of our fabricks on hand, that the Business was in danger of totally failing, when the Goverment interposed and granted us a Lottery for raising One thousand pounds to enable us to procure a Stock of Wool for the present season, and such further Implements as may be necessary effectually to establish our Works. This Lottery will probably nett the Factory Nine hundred pounds and has proved a most seasonable aid. We have now ereceted a Building well calculated for carrying on this Business in the various parts, in which we have three Broad & five Narrow Looms at work, which will consume about 12,000 pounds of Wool ⅌ annum. Our wool is collected about the Country from the Farmers who raise it, it costs from 1/2 to 1/6 the pound, taken at their Houses. When it comes into the Woolstore, the Fleeces are broken up and sorted exactly in the manner practised in England, by workmen regularly bred to that branch. We make six sorts besides the coarse hairy parts which is only used for listing. After this operation the wool is washed clean and dried, when it is passed thro’ a Machine called a Willow, which operation serves to pull the Wool in pieces and seperates the dirt & dead hairs, after which it is oiled and then Scribled, by which operation it is prepared for the Spinners. This is a very labourous & expensive part of the process in making Cloths (particularly mixtures, which require to be repeated three times) and is now performed in England by machines that are worked by Water. So far the work is performed under our Eye and immediate management. It is then put out in Families in the neighbouring districts to be spun into yarn, when it is returned to the Factory and there warped into proper peices and wove into Cloth in our own Looms, as the Country Looms will not make even the narrow Cloths of sufficient width for our purpose. From the Loom they go to the fulling Mill, to be scoured & partly fulled, when they go thro a process called burling, by which all knots, lumps &c. are taken out; and in mixtures, every thing that would disfigure the Cloths when finished. They are then returned to the Mill & the Fulling is compleated; when they are delivr’d over to the head Clothier or finisher, who raises the nap, shears, presses & stacks the Cloths for market. Every part or branch of the Business is managed in the same manner as practised in England. We dye both in the Wool and in the Cloth; tho we are perhaps more deficient in this Branch than any other part of the Business.
Since the commencment of this Business in the summer of 1788 (when we were destitute of Implements and Workmen) we have purchased and worked up (previous to the present season) about 20,000 pounds of Wool into Goods of different kinds & values, and which have been sold at al prices from 1/6 to 28/. ⅌ yard vizt.


69
peices
Narrow Baizes makg.

2308
yards
averaging @
2/– in sales


17
”
Shallons

465
”
  do
2/6-


21
”
Lastings

510
”
  do
4/6


45
”
Serge

1007
”
  do
5/6


24
”
Elastick Cloth

524
”
  do
7/-


84
”
broad & narrow Coatings

2252
”
  do
4/9 & 7/6


97
”
narrow Cloths

2557
”
  do
6/6


89
”
broad Cloths

1833
”
  do
12/or 13/


39
”
Casimers

1072
”
  do
8/


Besides a considerable quantity of Yarns and Cloths in different stages not yet finished. The making of Baizes, Shallons & Lastings, we have declined, as unprofitable.
Samples of some of our Fabricks that are now on hand will accompany this for the Inspection of the Secretary of Treasury.
At present we enjoy no exclusive priviledge, or indeed any emolument from Goverment.
The Embarrassments we labour under arrise from the Scarcity of Wool, and the consequent high price of that article; and the frauds and impositions we are subject to in purchasing Wool, from a total want of inspection or regulations in packing Wool for market; from the scarcity of Workmen; particularly dyers and finishers of Goods; from the want of machines for expediting Labour; such as Scribling or Carding Machines, that are worked by Water, and Jennies for spinning yarn.
The present use of Machines in England give their Manufacturers immence advantages over us. This we expect to remedy. But the price of Wool must be high with us, untill the people of the middle & southern States can be induced to turn their attention to raising Sheep. Should this take place, in a very few years we may raise wool enough for the consumption of this Country & make every kind of Woolen Goods suitable for every discription of People from the highest Class of Citizens to the Negro Slaves. Whilst Wool is so scarce we are obliged to purchase our years stock as soon as it is taken off the Sheep. As our Capital is so small this is an unfortunate circumstance and the impossibility of hiring Money on legal Interest adds to our embarrassments. This evil we endeavoured to remedy by contracting for spanish Wool; but we were so imposed upon by the Merchant in the quality of the Wool that we have been detered from recuring to this expedient again. We are daily making improvements in the manufacture of Cloths and are in hopes of procuring Machines for scribling Wool & Spinning it into yarns, so as to enable us to meet the British on equal terms in market: and that as soon as the rage for Speculation in the funds of the United States shall have ceased, part of the Money of the Country, which now circulates only in paper trafic, may be directed into this channel for the aid of our infant Manufactures.
What encouragement it will be proper for the General Goverment to afford us; either by exemptions, by Bounties, or by duties on Importation the Legislature of the United States must determin. They alone are Competent to this Business, the seperate States having neither authority or Funds for the purpose.
By giving you this History of our Manufactory, I have answered your various queries in best manner in my power
and am with great respect   Sir   Your most obedient &   Most Humble Servant
Elisha Colt John Chester Esquire
